Case 4:20-cv-04021-BAB Document 16                Filed 05/25/21 Page 1 of 1 PageID #: 768




                          IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

COREY SPRINGFIELD                                                                    PLAINTIFF

vs.                                 Civil No. 4:20-cv-04021

COMMISSIONER, SOCIAL                                                               DEFENDANT
SECURITY ADMINISTRATON


                                          JUDGMENT
       Comes now the Court in accordance with the Memorandum Opinion entered in the above-

styled case on today’s date, and hereby considers, orders, and adjudicates that the decision of the

Commissioner of the Social Security Administration is AFFIRMED, and Plaintiff’s Complaint is

hereby dismissed with prejudice.

       ENTERED this 25th day of May 2021.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE
